In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2629
JACQUELINE JONES,
Independent Administrator of the
Estate of Toya D. Frazier, Deceased,
                                                  Plaintiﬀ-Appellant,

                                 v.

ARNOLD MATHEWS, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
          No. 16-cv-02364 — Eric I. Long, Magistrate Judge.
                     ____________________

     ARGUED DECEMBER 7, 2020 — DECIDED JUNE 21, 2021
                ____________________

    Before SYKES, Chief Judge, and BRENNAN and ST. EVE, Cir-
cuit Judges.
    ST. EVE, Circuit Judge. On November 30, 2015, Toya Frazier
reported to the Champaign County Satellite Jail to begin serv-
ing a 42-month sentence for felony theft. She died in her cell
less than 36 hours later.
2                                                          No. 19-2629

   Jacqueline Jones is Frazier’s sister and the Independent
Administrator of Frazier’s estate. She filed this action pursu-
ant to 42 U.S.C. § 1983 against Sergeant Arnold Mathews, a
correctional oﬃcer at the jail, alleging that he caused Frazier’s
death by acting with deliberate indiﬀerence to Frazier’s symp-
toms of heroin withdrawal.1 The district court granted sum-
mary judgment in favor of the defendants, and we aﬃrm.
                            I. Background
A. Factual Background
    Frazier reported to the Champaign County Satellite Jail
around 8:45 a.m. on November 30, 2015. Shortly after her ar-
rival, an oﬃcer at the jail conducted Frazier’s intake inter-
view. Frazier, who was 45 years old at the time, informed the
oﬃcer that she was epileptic, subject to black-outs and faint-
ing spells, had high blood pressure, had a history of substance
abuse, and over the course of 2015 had experienced a stroke
and undergone knee surgery. Frazier also reported that she
had used heroin the night before, though she was not experi-
encing withdrawal at the time of the intake. The oﬃcer gave
Frazier a “medical designation” because she required a cane
to walk and had high blood pressure. The medical designa-
tion meant that an oﬃcer would check on Frazier at least
every fifteen minutes. Because of the designation, Frazier was
assigned to cell F2 in the booking area with one cellmate.
   Later that day, around 1:00 p.m., a nurse at the jail con-
ducted Frazier’s health evaluation. Nurse Beth Novak noted,


    1 Jones also sued Champaign County, Illinois, and other jail staﬀ mem-

bers, but there are no issues on appeal pertaining to any party other than
Mathews.
No. 19-2629                                                   3

among other things, that Frazier had experienced drug with-
drawal once before, three years prior. Frazier informed Nurse
Novak of her prior night’s heroin use but did not report expe-
riencing any pain or withdrawal symptoms at the time. Nurse
Novak described Frazier’s mental state at the time of the eval-
uation as “appropriate” in all respects. Frazier informed
Nurse Novak of several medications she was prescribed and
taking at the time, though Frazier had not brought any of her
medications with her to the jail. Because of Frazier’s high
blood pressure, Nurse Novak contacted a doctor who pre-
scribed Frazier a blood pressure medication and Tylenol.
   Nurse Novak conducted a second health evaluation later
that afternoon at 4:00 p.m., this time to gauge whether Frazier
was experiencing any withdrawal symptoms. Nurse Novak
completed a Clinical Opiate Withdrawal Scale (“COWS”)
scoresheet, and assigned Frazier a COWS score of 0, meaning
that she was not experiencing any withdrawal symptoms.
    At approximately 6:45 p.m., correctional oﬃcer Jessica
Burgener escorted Frazier from her booking cell to the shower
room to conduct a strip search. She inspected Frazier’s cloth-
ing, cane, and knee brace and did not find any contraband.
Burgener then escorted Frazier back to her holding cell. Be-
cause of Frazier’s medical designation, Burgener checked on
Frazier approximately every twelve minutes. Each time Fra-
zier reported that she was “feeling okay.”
    That night, Mathews began his shift at 11:35 p.m. In gen-
eral, Mathews serves as the jail’s direct supervisor while on
site. During his shifts, he is responsible for having a pulse on
everything happening at the jail and ensuring the safety of
everyone at the facility. He does not typically conduct indi-
vidual cell checks but will do so when correctional oﬃcers
4                                                   No. 19-2629

responsible for the task are otherwise occupied. Medical pro-
fessionals are not on site during the night shift.
    The first few hours of Mathews’s shift were uneventful. At
approximately 2:30 a.m., however, Frazier began moaning
and groaning loudly from her cell. Mathews and other correc-
tional oﬃcers approached Frazier to find out what was
wrong, but Frazier did not explain the source of her discom-
fort. From Mathews’s perspective, Frazier “did not appear to
be in any medical distress” and was physically capable of
speaking, despite choosing not to. Frazier continued to loudly
moan.
     Sometime around 2:50 a.m., Mathews relocated Frazier to
another cell within the booking area, reasoning that Frazier
“may be more comfortable in her own cell, her new cell could
still be easily monitored by correctional oﬃcers,” and the
move “may reduce her ability to disturb the detainees at the
jail.” Video surveillance of the cell shows Frazier rocking back
and forth on the ground, dry heaving, and using the toilet sev-
eral times over the course of the next few hours.
    At approximately 4:40 a.m., Frazier began kicking the cell
door from her sleeping mat on the ground. Mathews and
other correctional oﬃcers responded to Frazier several times,
but Frazier did not articulate what, if any, issues she was ex-
periencing. Mathews instructed a correctional oﬃcer to pull
Frazier’s sleeping mat away from her cell door so that she
could not continue to kick it. According to Mathews, he wor-
ried that Frazier “may hurt herself if she kept kicking it (given
her knee brace/cane),” and “her kicks were disturbing other
inmates.” But once the oﬃcers left Frazier’s cell, she dragged
the sleeping mat back toward the front of the cell and again
began kicking the cell door. Twice more the oﬃcers returned
No. 19-2629                                                             5

to Frazier’s cell, moved the sleeping mat away from the door,
only for Frazier to return the mat to its original location and
again begin kicking the cell door. During these encounters,
Frazier did not report any symptoms to the oﬃcers or other-
wise tell them what was wrong.
    At approximately 6:30 a.m., Frazier told Mathews that her
stomach hurt.2 Frazier told Mathews a total of three times that
she was experiencing stomach pain, but only the third time,
at approximately 6:45 a.m., did she mention heroin as the
cause. Mathews told Frazier he would tell the nurse about her
stomach pain. He did so approximately twenty minutes later
at 7:05 a.m. in a one-sentence email to the medical depart-
ment: “This evening inmate Frazier was complaining of stom-
ach pain due from withdrawing from heroin use can you see
her at your early convenience.” Mathews did not directly in-
teract with Frazier again. Before the end of his shift, however,
Mathews personally encountered a nurse whom he informed
of Frazier’s heroin-related stomach pains. Mathews’s shift
ended at 8:30 a.m. on December 1, 2015.
    Around 9:00 a.m., a nurse spoke with Frazier about her
stomach pains. Frazier did not voice any complaints at that
time, nor did she display any signs or symptoms of distress,
according to medical staﬀ. The nurse then administered Fra-
zier’s blood pressure medication and Tylenol. Around 11:00
a.m., jail medical staﬀ conducted a second COWS assessment.
This time, Frazier reported that she was suﬀering from


    2  The parties dispute the exact time at which Frazier reported having
stomach pains. They agree, however, that she first told Mathews of her
pains sometime between 6:30 a.m. and 7:00 a.m. The exact time is imma-
terial for our discussion.
6                                                               No. 19-2629

abdominal pain at a ‘2’ level on a scale of 0–5 and that she felt
restless at a ‘5’ level on a scale of 0–5, for a total COWS score
of 7 out of 48, which placed Frazier in the “mild withdrawal”
category. Nurse Novak contacted a doctor who prescribed
heroin withdrawal medications for Frazier and instructed the
nurses to administer the medication immediately, and during
both morning and afternoon “med passes” from that point
forward.
    Later that day, at approximately 2:30 p.m., Frazier asked
Nurse Novak when she would be receiving the next dose of
withdrawal medication. Nurse Novak informed Frazier that
she would receive her next dose when she made her afternoon
medication administration rounds. Frazier, however, never
received her next dose of withdrawal medication. At 3:23
p.m., security footage shows Frazier remove several small
items (later discovered to be pills) from a tissue in her toiletry
bag and place them in her mouth one at a time. At 3:50 p.m.,
Frazier had a seizure and stopped moving. A correctional of-
ficer found Frazier unresponsive at 5:11 p.m. and immedi-
ately called emergency personnel who transported Frazier to
the hospital where she was pronounced dead. A coroner con-
ducted an autopsy and determined that Frazier died of “di-
phenhydramine toxicity due to or as a consequence of di-
phenhydramine misuse.”3 The pills Frazier ingested were
later determined to be Advil PM, Aleve PM, or a combination


    3 As  the district court pointed out, it is not entirely clear from the rec-
ord whether “diphenhydramine toxicity” in this case means that Frazier
died of a diphenhydramine allergy or overdose. The diﬀerence is imma-
terial for our analysis, however, because it is undisputed that Frazier
smuggled the medication into the jail and ingested the pills on her own
volition.
No. 19-2629                                                             7

of the two, both of which contain diphenhydramine, and had
not been given to her by jail staﬀ members.
B. Procedural Background
    Jones filed this action against Mathews in the wake of her
sister’s death. Jones alleges a claim of constitutional depriva-
tion pursuant to 42 U.S.C. § 1983 and a wrongful death claim
under Illinois law.4 Defendants filed a motion for summary
judgment on May 15, 2019, which the district court granted
on August 9, 2019. Jones timely appealed.
                            II. Discussion
    Jones argues on appeal that the district court erred in
granting summary judgment on her § 1983 and state law
wrongful death claims because it failed to construe the record
in the light most favorable to her as the non-movant. We re-
view the district court’s grant of summary judgment de novo
and draw all inferences in favor of the non-moving party. Es-
tate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017). Fra-
zier’s death is unfortunate. But Jones has not demonstrated
that Mathews acted with deliberate indiﬀerence to deprive
Frazier of a constitutional right. We aﬃrm the district court’s
grant of summary judgment.
A. Deliberate Indiﬀerence Claim
   It is well established that “[p]rison oﬃcials violate the
Eighth Amendment’s proscription against cruel and unusual
punishment when their conduct demonstrates ‘deliberate



    4Jones alleged eight additional claims in the operative complaint, in-
cluding a claim for violation of the Americans with Disabilities Act, 42
U.S.C. § 12132, which are not relevant to this appeal.
8                                                    No. 19-2629

indiﬀerence to serious medical needs of prisoners.’” Gutierrez
v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997) (quoting Estelle v.
Gamble, 429 U.S. 97, 104 (1976)). Jones contends that Mathews
caused Frazier’s death by acting with deliberate indiﬀerence
to Frazier’s heroin withdrawal. To assert a claim for deliberate
indiﬀerence, Jones must demonstrate (1) Frazier had an objec-
tively serious medical condition, and (2) that Mathews was
deliberately indiﬀerent to Frazier’s health or safety. See Or-
lowski v. Milwaukee Cnty., 872 F.3d 417, 423 (7th Cir. 2017).
“This inquiry includes an objective and subjective compo-
nent.” Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 764 (7th
Cir. 2002).
    In general, a plaintiﬀ satisfies the objective component of
the deliberate indiﬀerence inquiry with evidence that a phy-
sician has diagnosed a medical condition as requiring treat-
ment, “or the need for treatment would be obvious to a lay-
person.” Lockett v. Bonson, 937 F.3d 1016, 1022–23 (7th Cir.
2019) (quotations and citations omitted). “A condition can be
‘obvious’ to a layperson even where he or she is unable to di-
agnose or properly identify the cause of an observed ailment.”
Orlowski, 872 F.3d at 423. When Frazier began expressing
physical discomfort, she had not been diagnosed by a physi-
cian as suﬀering from heroin withdrawal. But we will assume
for our discussion that Jones has met the objective component
of the deliberate indiﬀerence inquiry, because even assuming
that Frazier’s medical condition was suﬃciently serious, Jones
has not demonstrated the subjective component.
    To satisfy the subjective element, Jones must demonstrate
that Mathews was “both ‘aware of facts from which the infer-
ence could be drawn that a substantial risk of serious harm
exists,’ and that [he] actually drew the inference.” Orlowski,
No. 19-2629                                                  9

827 F.3d at 424 (quoting Farmer v. Brennan, 511 U.S. 825, 837
(1994)). “[D]eliberate indiﬀerence describes a state of mind
more blameworthy than negligence,” Farmer, 511 U.S. at 835,
and it is Jones’s burden to show that Mathews acted with a
“suﬃciently culpable state of mind.” Estate of Simpson, 863
F.3d at 747. A prison oﬃcial acts with a suﬃciently culpable
state of mind when he is aware of a substantial risk of serious
harm, and “eﬀectively condones the harm by allowing it to
happen.” Eagan v. Dempsey, 987 F.3d 667, 693 (7th Cir. 2021).
    Jones argues that based on his training and years of expe-
rience as a correctional oﬃcer, Mathews knew that Frazier
was experiencing opiate withdrawal, and knew that with-
drawal poses a substantial risk of serious harm to someone
suﬀering from the condition. We are not so sure that the evi-
dence supports this argument. First, when Mathews began his
shift, Frazier’s health records documented only that she had
used heroin the night before, and that as of 4:00 p.m. that af-
ternoon, Frazier was not experiencing any symptoms of with-
drawal. Frazier was given a medical designation because of
her knee problems and high blood pressure, not because of
her drug use. Second, when Frazier began moaning and
groaning, Mathews asked her what was wrong. Frazier
would not answer despite being capable of speaking, and did
not appear to be in medical distress. We need not decide, how-
ever, whether there is enough evidence to support a jury de-
termination that Mathews knew that Frazier was experienc-
ing withdrawal, because Jones faces an even bigger hurdle.
There is no evidence establishing that Mathews was aware of
the risk of substantial harm that Frazier ultimately suﬀered—
death from diphenhydramine toxicity.
10                                                    No. 19-2629

    It is undisputed that Frazier died from “diphenhydramine
toxicity due to or as a consequence of diphenhydramine mis-
use,” not heroin withdrawal. Frazier’s diphenhydramine mis-
use occurred when she—hours after Mathews’s shift ended—
ingested numerous pills that she smuggled into the jail with-
out Mathews’s knowledge. Jones nonetheless contends that
Mathews was aware of this precise harm, because he is “a spe-
cialist with knowledge that inmates may smuggle items,” and
therefore “should reasonably have foreseen the risk that Fra-
zier would smuggle in prohibited medication and misuse it.”
There is nothing in the record, however, to support this con-
tention. Before Mathews’s shift began, Frazier had already
spent several hours at the jail. She had been strip searched,
and the correctional oﬃcer who conducted the search deter-
mined that Frazier did not possess contraband. Jones has not
produced any evidence to suggest that Mathews had any rea-
son to question the accuracy of the search performed before
his shift began, and cites only Mathews’s general training as
a correctional oﬃcer in which he was taught to recognize
symptoms of withdrawal. Even if Jones can establish that
Mathews recognized that Frazier was experiencing with-
drawal, there is no evidence from which a jury could reason-
ably determine that Mathews knew that there was a substan-
tial risk that Frazier would die of diphenhydramine toxicity
from ingesting smuggled pills. If no reasonable jury could
find that Mathews was aware of that risk, then it follows that
he could not have consciously disregarded that risk. Jones’s
deliberate indiﬀerence claim thus fails.
    Rice ex rel. Rice v. Correctional Medical Services, 675 F.3d 650
(7th Cir. 2012) is instructive. Rice was an inmate at the Elkhart
County Jail who suﬀered from schizophrenia. He died from
psychogenic polydipsia (excessive water drinking) at the jail
No. 19-2629                                                    11

while awaiting placement in a state psychiatric facility. His
Estate filed an action pursuant to § 1983 alleging, in relevant
part, that jail oﬃcials and medical personnel had been delib-
erately indiﬀerent to Rice’s declining psychological condition.
In the fifteen months that Rice spent at the jail, he had experi-
enced several well-documented issues: he refused to take his
medication, eat, or bathe, and on one occasion, he cut his own
throat with a razor. Rice was in administrative segregation
one night when a nearby inmate heard Rice “gulping water
and vomiting in his cell.” Rice, 675 F.3d at 662. Inmates in the
surrounding cells kicked their cell doors in an attempt to get
someone’s attention, but no one showed up. Id. Jail staﬀ found
Rice dead in his cell early the next morning. Id.
     In support of its deliberate indiﬀerence claim, Rice’s Estate
argued that “there were fifteen months of warning signs prior
to his death that Rice could not care for himself and suﬀered
from self-destructive tendencies, and a jury could find that
staﬀ members were subjectively aware of the substantial risk
that Rice might harm himself fatally in some way.” Id. at 678.
We rejected this claim because there was no evidence that any
jail staﬀ had notice of the possibility that Rice might die from
psychogenic polydipsia, a rare condition which had not be-
fore been observed in Rice. Id. We explained that even if a jury
could find that the jail guards “exhibited a generalized reck-
lessness with respect to the safety of the inmates” housed in
administrative segregation by not conducting more frequent
cell checks, there was “no evidence that the guards were sub-
jectively aware of the possibility that Rice might engage in a
behavior such as compulsive water drinking that would cause
him to die within a matter of hours and that they consciously
disregarded that risk.” Id. at 679. Thus, we held, “no reasona-
ble factfinder could find that [the guards] knew of, and were
12                                                 No. 19-2629

deliberately indiﬀerent to, a risk that Rice might come to med-
ical harm like cardiac arrhythmia brought on by water tox-
icity.” Id. at 680. The guards’ knowledge of Rice’s schizophre-
nia was not enough to establish their awareness of and indif-
ference to the risk of Rice drinking so much water that he
died.
    Jones’s argument here is similarly flawed. She argues that
because Mathews was deliberately indiﬀerent to Frazier’s
heroin withdrawal symptoms, Frazier was forced to self-med-
icate with contraband Advil PM pills hours after Mathews
had left the jail. But even if we assume that a reasonable fact-
finder could conclude that Mathews recognized that Frazier
was suﬀering from withdrawal, no reasonable factfinder
could determine that Mathews knew of, and was indiﬀerent
to, a risk that Frazier might die from diphenhydramine tox-
icity from ingesting smuggled pain medication. See id.
Mathews had no forewarning of this possibility, particularly
when the event occurred long after his shift had ended, and
after he had informed jail medical staﬀ of Frazier’s stomach
pains.
    Alternatively, Jones argues that even if Mathews did not
directly cause Frazier’s death, he caused her pain and suﬀer-
ing (and Jones is thus entitled to damages) by failing to re-
spond to Frazier’s withdrawal symptoms as soon as they be-
gan. She contends that Mathews’s 7:05 a.m. email is evidence
of his deliberate indiﬀerence to Frazier’s heroin withdrawal.
Jones asserts that Mathews unreasonably delayed contacting
medical personnel and when he finally did email jail medical
staﬀ, he did not convey an appropriate level of urgency.
  Jones relies on Lewis v. McLean, 864 F.3d 556 (7th Cir. 2017),
where we noted that a delay in treatment may constitute
No. 19-2629                                                  13

deliberate indiﬀerence in some circumstances. But there are
two key factual distinctions between the plaintiﬀ’s circum-
stances in Lewis and the circumstances leading up to Frazier’s
death. First, Lewis immediately told prison oﬃcials that he
was experiencing pain and explained his symptoms. Lewis,
864 F.3d at 558–59. Second, despite recognizing that Lewis
was in such severe pain that he was unable to move, prison
oﬃcials waited an hour and a half before contacting the on-
call physicians. Id. at 560. We have explained that “[w]hether
the length of delay is tolerable depends upon the seriousness
of the condition and the ease of providing treatment,” Perez v.
Fenoglio, 792 F.3d 768, 778 (7th Cir. 2015), and in Lewis, where
the plaintiﬀ’s condition was so severe that it rendered him im-
mobile, we recognized that a jury might find that the defend-
ants exhibited deliberate indiﬀerence by delaying his treat-
ment. Lewis, 864 F.3d at 563–64.
    The circumstances here are quite diﬀerent. Unlike Lewis
who promptly told jail staﬀ about his severe pain, Frazier did
not explain her symptoms to Mathews until 6:30 a.m., four
hours after her complaints began. When she finally did tell
Mathews what was wrong, he contacted jail medical staﬀ
shortly thereafter by sending an email and speaking to a nurse
directly. Furthermore, even if a jury could reasonably find
that Mathews knew Frazier was suﬀering from heroin with-
drawal as early as 2:30 a.m., she, unlike Lewis, had not sud-
denly become immobile or unconscious, and the need for ur-
gent treatment was far less apparent. Instead, Frazier was con-
scious, capable of speaking, and physically able to move her
sleeping mat to position herself to repeatedly kick her cell
door. Mathews and the other oﬃcers on duty monitored Fra-
zier throughout the night and Frazier continued not to tell
them what was wrong despite their repeated requests, and
14                                                No. 19-2629

once Frazier told Mathews what was wrong, he sought med-
ical attention on Frazier’s behalf. No reasonable jury could
conclude on this record that Mathews was deliberately indif-
ferent to Frazier’s heroin withdrawal. See Earl v. Racine Cty.
Jail, 718 F.3d 689, 692 (7th Cir. 2013) (“[T]he oﬃcer’s prompt
call to the nurse undermines any suggestion that he acted
with the reckless or malicious intent required to sustain a de-
liberate-indiﬀerence claim.”).
B. Wrongful Death Claim
   Jones’s wrongful death claim fails for the same reasons as
her deliberate indiﬀerence claim. Under the Illinois Wrongful
Death Act:
      Whenever the death of a person shall be caused
      by wrongful act, neglect or default, and the act,
      neglect or default is such as would, if death had
      not ensued, have entitled the party injured to
      maintain an action and recover damages in re-
      spect thereof, then and in every such case the per-
      son who or company or corporation which
      would have been liable if death had not ensued,
      shall be liable to an action for damages, notwith-
      standing the death of the person injured, and alt-
      hough the death shall have been caused under
      such circumstances as amount in law to felony.
740 ILCS 180/1. But under the Governmental Employees Tort
Immunity Act, a public employee may not be liable for failure
to provide medical care to an incarcerated person unless the
oﬃcial, “through willful and wanton conduct, fails to take
reasonable action to summon medical care.” 745 ILCS 10/4-
105.
No. 19-2629                                                 15

    We have noted before that “the standard for assessing
whether conduct is willful and wanton is ‘remarkably similar’
to the deliberate indiﬀerence standard.” Chapman v. Keltner,
241 F.3d 842, 847 (7th Cir. 2001) (quoting Payne for Hicks v.
Churchich, 161 F.3d 1030, 1041 n.13 (7th Cir. 1998)). Because
summary judgment was proper on Jones’s deliberate indiﬀer-
ence claim, it was also proper on her wrongful death claim.
Jones concedes this point, arguing only the Court should
“overturn the District Court’s summary judgment on her
Wrongful Death claim because it relies on an erroneous anal-
ysis of Plaintiﬀ’s § 1983 claim’s deliberate indiﬀerence stand-
ard.” Having determined that the district court properly
granted summary judgment on Jones’s deliberate indiﬀerence
claim, we therefore also conclude that summary judgment is
warranted on Jones’s wrongful death claim.
                                                    AFFIRMED.